NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-2994
                                     ____________

                                  WILLIAM S. KARN,

                                                Appellant

                                           v.

                      CLAYTON S. MORROW; PROTHONOTARY;
                            BOROUGH OF BEN AVON
                                     ____________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 10-cv-00424)
                    District Judge: Honorable William L. Standish
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 February 17, 2011

  Before: SLOVITER and HARDIMAN, Circuit Judges and JONES*, District Judge.

                               (Filed: February 25, 2011)

                                     ____________

                              OPINION OF THE COURT
                                   ____________




      *
       The Honorable C. Darnell Jones, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
HARDIMAN, Circuit Judge.

          William S. Karn appeals the District Court’s dismissal of his complaint against the

Borough of Ben Avon, the Allegheny County Prothonotary, and Clayton S. Morrow. We will

affirm.

          On March 30, 2010, Karn brought suit alleging that Defendants violated his Thirteenth

and Fourteenth Amendment rights by subjecting him to involuntary servitude and depriving him

of equal protection of the law. Karn later amended his complaint to add a breach of contract

claim against Morrow. The District Court dismissed the amended complaint, finding that it

failed to meet the requirements of Federal Rule of Civil Procedure 8(a)(2) and sought an

impermissible advisory opinion. This appeal followed.

          On appeal, Karn presents a host of new issues, none of which he raised in the District

Court. Specifically, he contends that the Constitution empowers the federal government to seize

control of the state judiciaries and create a single unified federal court system. According to

Karn, this process might be achieved by “replacing the human analytical process with a rivaling

super computer” in order to allow “[d]igital logic [to] assist and ultimately supplant human

logic.” Br. at 7. Although this suggested reform more closely resembles the writings of Isaac

Asimov than Thomas Paine (to whom Karn compares himself), his goal—to create a system

where “judges are not . . . elected to office by election campaigns and public vote,” Br. at 4—is

the subject of discussion in appropriate fora.1



          1
         See, e.g., Colloquium, The Debate Over Judicial Elections and State Court
Judicial Selection, 21 GEO. J. LEGAL ETHICS 1347 (2008) (organized by the Sandra Day
O’Connor Project on the State of the Judiciary).

                                                  2
       A federal court of appeals, however, is not such a forum. However thought-provoking

Karn’s ideas may be, his appeal fails to challenge any of the District Court’s findings of fact or

law. Because Karn’s appeal does not address the merits of his underlying claim or any purported

errors committed by the District Court, we hold that he has waived any grounds for appeal he

might have asserted. See In re Surrick, 338 F.3d 224, 237 (3d Cir. 2003). Accordingly, we will

summarily affirm the District Court’s order pursuant to Third Circuit Internal Operating

Procedure 10.6.




                                                 3